Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 1 of 26 PageID #: 284
                                                                       FILED
                                                                     JAMES J. VILT JR.,
                                                                          CLERK

                     UNITED STATES DISTRICT COURT                       4/21/21
                     WESTERN DISTRICT OF KENTUCKY                U.S. DISTRICT COURT
                          LOUISVILLE DIVISION
                                                              WESTERN DISTRICT OF KENTUCKY
UNITED STATES OF AMERICA                                                 Plaintiff

v.                                            Criminal Action No. 3:19-cr-77-RGJ

JAMES SHANNON DOATY                                                    Defendant

                                 * * * * *


                           JURY INSTRUCTIONS




                                     1
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 2 of 26 PageID #: 285




                                        INTRODUCTION

         Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that apply

in every criminal case. Then I will explain the elements, or parts, of the crime that the defendant

is accused of committing. Then I will explain some rules that you must use in evaluating testimony

and evidence. And last, I will explain the rules that you must follow during your deliberations in

the jury room, and the possible verdicts that you may return.

         Please listen very carefully to everything I say.




                                                  2
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 3 of 26 PageID #: 286




                                       JURORS’ DUTIES

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath you took at the beginning of the trial to follow

the instructions I give you, even if you personally disagree with them. This includes the

instructions I gave you before and during the trial, and these instructions. All the instructions are

important, and you should consider them together as a whole.

        The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

        Perform these duties fairly. Do not let any bias, sympathy or prejudice you may feel

toward one side or the other influence your decision in any way.




                                                 3
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 4 of 26 PageID #: 287




  PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

       As you know, the defendant has pleaded not guilty to the crime charged in the indictment.

The indictment is not evidence of guilt. It is just the formal way the government tells the defendant

what crime he is accused of committing. It does not raise any suspicion of guilt.

        Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes he is innocent. This presumption of innocence stays with him unless the

government presents evidence here in court that overcomes the presumption and convinces you

beyond a reasonable doubt that he is guilty.

       This means the defendant has no obligation to present any evidence at all, or to prove to

you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

       The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

       Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.




                                                  4
 Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 5 of 26 PageID #: 288




                                      EVIDENCE DEFINED

       You must make your decision based only on the evidence you saw and heard here in court.

Do not let rumors, suspicions, or anything else you may have seen or heard outside of court

influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipulations that the lawyers agreed

to.

       Nothing else is evidence. The lawyers’ statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                5
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 6 of 26 PageID #: 289




                              CONSIDERATION OF EVIDENCE

        You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

        In our lives, we often look at one fact and conclude from it that another fact exists. In law

we call this an “inference.” A jury is allowed to make reasonable inferences, unless otherwise

instructed. Any inferences you make must be reasonable and must be based on the evidence in the

case.

        The existence of an inference does not change or shift the burden of proof from the

government to the defendant.




                                                 6
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 7 of 26 PageID #: 290




                      DIRECT AND CIRCUMSTANTIAL EVIDENCE

       Direct evidence is simply evidence, like the testiomy of an eyewitness, that directly proves

a fact. If a witness testified that he saw it raining outside, and you believed him, that would be

direct evidence that it was raining.

       Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude it was

raining.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                7
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 8 of 26 PageID #: 291




                              CREDIBILITY OF WITNESSES

       Another part of your job as jurors is to decide how credible or believable each witness was.

This is your job, not mine. It is up to you to decide if a witness’s testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

        Let me suggest some things for you to consider in evaluating each witness’s testimony.



       (1) Ask yourself if the witness was able to clearly see or hear the events. Sometimes even

an honest witness may not have been able to see or hear what was happening, and may make a

mistake.

       (2) Ask yourself how good the witness’s memory seemed to be. Did the witness seem able

to accurately remember what happened?



       (3) Ask yourself if there was anything else that may have interfered with the witness’s

ability to perceive or remember the events.



       (4) Ask yourself how the witness acted while testifying. Did the witness appear honest?

Or did the witness appear to be lying?



       (5) Ask yourself if the witness had any relationship to the government or the defendant, or

anything to gain or lose from the case, that might influence the witness’s testimony. Ask yourself


                                                8
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 9 of 26 PageID #: 292




if the witness had any bias, or prejudice, or reason for testifying that might cause the witness to lie

or to slant the testimony in favor of one side or the other.



       (6) Ask yourself if the witness testified inconsistently while on the witness stand, or if the

witness said or did something (or failed to say or do something) at any other time that is

inconsistent with what the witness said while testifying. If you believe that the witness was

inconsistent, ask yourself if this makes the witness’s testimony less believable. Sometimes it may;

other times it may not. Consider whether the inconsistency was about something important, or

about some unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it seemed

deliberate.



       (7) And ask yourself how believable the witness’s testimony was in light of all the other

evidence. Was the witness’s testimony supported or contradicted by other evidence that you found

believable? If you believe a witness’s testimony was contradicted by other evidence, remember

people sometimes forget things, and even two honest people who witness the same event may not

describe it exactly the same way.



       These are only some of the things that you may consider in deciding how believable each

witness was. You may also consider other things that you think shed some light on the witness’s

believability. Use your common sense and your everyday experience in dealing with other people.

And then decide what testimony you believe, and how much weight you think it deserves.




                                                  9
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 10 of 26 PageID #: 293




       Next, I will explain the elements of the crime that the defendant is accused of committing.


       I want to emphasize that the defendant is only on trial for the particular crime charged in

the indictment.




                                               10
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 11 of 26 PageID #: 294




                                 DEFINITION OF THE CRIME

                Possession of a Firearm by a Convicted Felon (18 U.S.C. 922(g)(1))


       The indictment charges the defendant with possession of a firearm by a convicted felon.

For you to find the defendant guilty of this crime, you must find that the government has proved

each and every one of the following elements beyond a reasonable doubt:

       First:           That the defendant has been convicted of a crime punishable by
                        imprisonment for more than one year. The government and the defendant
                        have agreed that defendant has previously been convicted of a crime
                        punishable by imprisonment for more than one year. Therefore, you must
                        accept this fact as proved.

       Second:          That the defendant, following his conviction, knowingly possessed a Smith
                        & Wesson, .45 caliber firearm, model 4516-2, bearing serial number
                        VDE3096.

       Third:           That at the time the defendant possessed the firearm, he knew he had been
                        convicted of a crime punishable by imprisonment for more than one year.
                        The government and the defendant have agreed that defendant knew he had
                        been convicted of a crime punishable by imprisonment for more than one
                        year. Therefore, you must accept this fact as proved.

       Fourth:          That the specified firearm crossed a state line prior to the alleged possession.
                        It is sufficient for this element to show that the firearm was manufactured
                        in a state other than Kentucky.


       Now I will give you more detailed instructions on some of these elements.




                                                  11
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 12 of 26 PageID #: 295




     A) ACTUAL AND CONSTRUCTIVE POSSESSION: Next, I want to explain something

        about possession.     The government does not necessarily have to prove that the

        defendant physically possessed the firearm for you to find him guilty of this crime. The

        law recognizes two kinds of possession--actual possession and constructive possession.

        Either one of these, if proved by the government, is enough to convict.


            (i)     To establish actual possession, the government must prove the defendant

        had direct, physical control over the firearm, and knew he had control of it.

            (ii)    To establish constructive possession, the government must prove the

        defendant had the right to exercise physical control over the firearm, and knew he had

        this right, and that he intended to exercise physical control over firearm at some time,

        either directly or through other persons.

            iii)    For example, if you left something with a friend intending to come back

        later and pick it up, or intending to send someone else to pick it up for you, you would

        have constructive possession of it while it was in the actual possession of your friend.

            (iv)    But understand that just being present where something is located does not

        equal possession. The government must prove the defendant had actual or constructive

        possession of the firearm, and knew that he did, for you to find him guilty of this crime.

        This, of course, is all for you to decide.

     B) JOINT POSSESSION: One more thing about possession. The government does not

        have to prove that the defendant was the only person who had possession of the firearm.

        Two or more people can together share actual or constructive possession over property.

        And if they do, both are considered to have possession as far as the law is concerned.

                                              12
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 13 of 26 PageID #: 296




           But remember that just being present with others who had possession is not enough to

           convict. The government must prove the defendant had either actual or constructive

           possession of the firearm, and knew he did, for you to find him guilty of this crime.

           This, again, is all for you to decide.



       C) FIREARM: The term “firearm” means any weapon which will or is designed to or may

           readily be converted to expel a projectile by the action of an explosive.




       D) KNOWINGLY: The term “knowingly” means voluntarily and intentionally, and not

           because of mistake or accident.


       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                    13
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 14 of 26 PageID #: 297




                                            ON OR ABOUT


       Next, I want to say a word about the date mentioned in the indictment.

       The indictment charges that the crime happened "on or about" August 29, 2016. The

government does not have to prove that the crime happened on that exact date. But the government

must prove that the crime happened reasonably close to that date.




                                               14
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 15 of 26 PageID #: 298




                          INFERRING REQUIRED MENTAL STATE

        Next, I want to explain something about proving a defendant’s state of mind.

        Ordinarily, there is no way to prove a defendant’s state of mind directly, because no one

can read another person’s mind and tell what that person is thinking.

        But a defendant’s state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant’s mind.

        You may also consider the natural and probable results of any acts that the defendant

knowingly did, and whether it is reasonable to conclude that the defendant intended those results.

This, of course, is all for you to decide.




                                               15
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 16 of 26 PageID #: 299




                                DEFENDANT’S TESTIMONY

       You have heard the defendant testify. Earlier, I talked to you about the "credibility" or the

"believability" of the witnesses. And I suggested some things for you to consider in evaluating

each witness's testimony.

       You should consider those same things in evaluating the defendant's testimony.




       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence.




                                                16
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 17 of 26 PageID #: 300




                              DELIBERATIONS AND VERDICT

       Now let me finish up by explaining some things about your deliberations in the jury room,

and your possible verdicts.

       The first thing you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

        One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                                 17
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 18 of 26 PageID #: 301




         RESEARCH, INVESTIGATION, AND OUTSIDE COMMUNICATIONS

       Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

       During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

service, or any text or instant messaging service, any Internet chat room, blog, or website such as

Facebook, LinkedIn, YouTube or Twitter, to communicate to anyone any information about this

case or to conduct any research about this case until I accept your verdict. In other words, you

cannot talk to anyone on the phone, correspond with anyone, or electronically communicate with

anyone about this case. You can only discuss the case in the jury room with your fellow jurors

during deliberations. I expect you will inform me as soon as you become aware of another juror’s

violation of these instructions.

       You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom. Information on the Internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

during deliberations because they have seen and heard the same evidence you have. In our judicial

system, it is important that you are not influenced by anything or anyone outside of this courtroom.

Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

                                                18
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 19 of 26 PageID #: 302




could result, which would require the entire trial process to start over.




                                                 19
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 20 of 26 PageID #: 303




                                    UNANIMOUS VERDICT

         Your verdict, whether it is guilty or not guilty, must be unanimous.

         To find the defendant guilty, every one of you must agree that the government has

overcome the presumption of innocence with evidence that proves his guilt beyond a reasonable

doubt.

         To find him not guilty, every one of you must agree that the government has failed to

convince you beyond a reasonable doubt.

         Either way, guilty or not guilty, your verdict must be unanimous.




                                                20
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 21 of 26 PageID #: 304




                                    DUTY TO DELIBERATE

        Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other’s views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that--your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

       Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                 21
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 22 of 26 PageID #: 305




                                        JUROR NOTES

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                                22
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 23 of 26 PageID #: 306




                                        PUNISHMENT

        If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.




                                               23
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 24 of 26 PageID #: 307




                                       VERDICT FORM

         When you go to the jury room you should first select one of your members to act as your

foreperson. The foreperson will preside over your deliberations and will speak for you here in

court.

         A form of verdict has been prepared for your convenience.

         You will take the verdict form to the jury room when you have reached unanimous

agreement you will have your foreperson fill in the verdict form, date and sign it, and notify the

Courtroom Security Officer.




                                               24
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 25 of 26 PageID #: 308




                                 COURT HAS NO OPINION

       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                               25
Case 3:19-cr-00077-RGJ Document 73 Filed 04/21/21 Page 26 of 26 PageID #: 309




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                         Plaintiff

v.                                                     Criminal Action No. 3:19-cr-77-RGJ

JAMES SHANNON DOATY                                                            Defendant

                                   VERDICT FORM

     We, the jury, find the defendant, James Shannon Doaty:

     As to Count 1, Possession of a Firearm by a Convicted Felon:

            GUILTY_______                NOT GUILTY_______



                                         __________________________         ________
                                         Foreperson                         Juror No.


                                         Date: _____________________




                                           26
